Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 1 of 12 PageID 950




                IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

 LUCAS WALL,

       Plaintiff,

 v.                                           Case No.: 6:21-cv-01008-PGB-DCI


 SOUTHWEST AIRLINES, et al.,

     Defendants.
________________________________/

              SPIRIT AIRLINES, INC.’S MOTION TO DISMISS

      Defendant, Spirit Airlines, Inc., hereby appears and moves to dismiss Plaintiff

Lucas Wall’s Complaint [Doc. 1], pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be granted.

I.    INTRODUCTION

      Plaintiff Lucas Wall brings a three-count action against Spirit Airlines, Inc.

(“Spirit”) and six other commercial air carriers over their implementation of

passenger masking standards occasioned by the COVID-19 pandemic and its

unprecedented public health emergency. Plaintiff’s three articulated claims fall

under the Air Carrier Access Act, 49 U.S.C. § 41705 (“ACAA”), and Section 44702

of the Federal Aviation Act (“FAA”). None of the claims are cognizable in a private
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 2 of 12 PageID 951




action. As such, for the reasons set forth below, Spirit, through counsel, respectfully

requests that the matter be dismissed in its entirety.

II.   SYNOPSIS OF PLAINTIFF’S COMPLAINT

      In the face of surging infections from the delta variant of COVID-19, and

breakthrough infections affecting even the vaccinated population, Plaintiff filed a

complaint challenging air carriers’ face mask requirements and exceptions policies

in airline cabins, based in part on opinions contesting the utility of face masks to

prevent the spread of COVID-19. Plaintiff chose the wrong forum to mount this

challenge.

      As far as his legal claims for purposes of this motion are concerned, the

extensive narrative in Plaintiff’s 94-page complaint, as against Spirit, can be

summarized as follows. Plaintiff claims to be an individual with a disability, living

with generalized anxiety disorder such that he cannot tolerate wearing a face

covering while traveling. Doc. 1, ¶¶ 22-24. He further insists that, in his opinion,

he poses no danger of transmitting the virus in an airline cabin because he has been

vaccinated. Doc. 1, ¶¶ 2, 21, 184. Moreover, he posits that being required to wear

a mask or being “muzzled” (which he opines is ineffective against reducing COVID-

19 infections) violates his “civil liberties.” Id. ¶ 25; see also ¶¶ 180, 184, 192, 355.

He refuses to wear a mask. See id. ¶ 32.



                                           2
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 3 of 12 PageID 952




      In response to the COVID-19 pandemic, Spirit and many other air carriers

began implementing face mask requirements for passengers, employees, and cabin

crew in order to help protect against the spread of the Coronavirus. The Court may

take judicial notice from media accounts that, while the overwhelming majority of

passengers and airline employees were grateful for these protective measures, some

passengers chafed and even disrupted flights over their opposition to the

requirement. See also Doc. ¶¶ 198-247. As Plaintiff described in his Complaint,

federal regulatory authorities later backed the air carriers’ safety initiatives through

mask mandates. See Doc. 1, fn. 1 and ¶¶ 127-30; 133-34.1 As of the filing of this

motion, the federal mandates have been extended.

      Plaintiff claims that Spirit’s policy on passenger masking and for obtaining a

disability-based exemption from its mask requirement violates the ACAA, and that

he is therefore entitled to the maximum amount of damages or fines permitted under

the Act, even though he does not allege that he has actually flown on Spirit, much

less that he has been denied service due to his refusal to wear a mask. Doc. 1, ¶¶ 67,



1
  Plaintiff’s effort to challenge these federal mask mandates is the subject of a
separate legal action before this Court captioned as Wall v. Centers for Disease
Control & Prevention, No. 6:21-cv-975. Although Plaintiff devotes numerous pages
in his instant Complaint to disputing the need for masks and challenging both the
propriety of mask requirements and the Department of Transportation’s enforcement
of the ACAA, that is a matter (if cognizable at all) between Plaintiff and the relevant
federal agencies.

                                           3
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 4 of 12 PageID 953




105-13. He further claims (as described below) that some passengers’ vitriolic and

violent reactions to mask requirements mean that carriers such as Spirit are not

adhering to the statutory standard of ensuring passenger safety to the highest degree.

Plaintiff appears to seek both damages and declaratory relief as against Spirit. Doc.

1, pp. 6 and 89-92 (Prayer for Relief).

       Accepting Plaintiff’s factual allegations at face value for purposes of this

motion, Spirit moves to dismiss the matter because Plaintiff fails to state a claim

upon which relief can be granted, as his claims do not belong before this Court.

III.   LEGAL STANDARDS

       A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1). Thus, in order to survive

a motion to dismiss, the complaint “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Yet, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at

679. Dismissal under Rule 12(b)(6) is appropriate where a complaint seeks relief

under federal standards and regulations that do not create a private cause of action

for a citizen. See Moni v. Volusia County, Corp., 616CV934ORL40GJK, 2016 WL

9725412, at *1 (M.D. Fla. Dec. 6, 2016) (Byron, J.) (granting motion to dismiss

                                             4
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 5 of 12 PageID 954




under Rule 12(b)(6) where “the federal regulations cited by plaintiff in his complaint

do not create a private cause of action for a citizen to sue”).

IV.   ARGUMENT

      A.     There is No Private Cause of Action Under or Derivative from
             Either Statute.

             1.     Counts 1 and 2

      For purposes of the pending motion only, Spirit does not challenge Plaintiff’s

assertion that he is an individual with a disability or that he has difficulty wearing a

face covering. Although Plaintiff acknowledges the legal hurdle stemming from

decisions declining to recognize a private right of action under the ACAA (Doc. 1,

p. 2), he argues that he is nonetheless entitled to proceed under the ACAA. As a

matter of law, however, Plaintiff cannot proceed with his private action, as this Court

has already recognized. See Doc. 8.

      The Eleventh Circuit has explained: “It is indisputable that the ACAA does

not expressly provide a private entitlement to sue in district court.” Love v. Delta Air

Lines, 310 F.3d 1347, 1354 (11th Cir. 2002) (following Alexander v. Sandoval, 532

U.S. 275, 288-89 (2001)). The Eleventh Circuit explained that “taken together, the

text of the ACAA . . . and the surrounding statutory and regulatory structure create

an elaborate and comprehensive enforcement scheme that belies any congressional

intent to create a private remedy.” Id. Accordingly, the Love court held conclusively



                                           5
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 6 of 12 PageID 955




that the ACAA does not create an implied private right of action to sue in a federal

district court. Id. at 1360. As this Court noted in denying Plaintiff’s motion for

temporary injunctive relief, other courts of appeal have also recognized that the

ACAA does not provide for a private right of action. Doc. 8 (citing Segalman v. Sw.

Airlines Co., 895 F.3d 1219, 1226, 1227 (9th Cir. 2018) (“[i]n light of the multiple

methods expressly provided for enforcing the ACAA’s prohibition against disability

discrimination, we must infer that Congress intended to preclude a private cause of

action”); Stokes v. Sw. Airlines, 887 F.3d 199, 202-03 (5th Cir. 2018); Lopez v. Jet

Blue Airways, 662 F.3d 593, 597 (2d Cir. 2011); Boswell v. Skywest Airlines, Inc.,

361 F.3d 1263, 1270 (10th Cir. 2004)).2

        Plaintiff also notes that Congress has declined to amend the ACAA. Doc. 1,

¶ 114. To this point, bills in Congress have proposed creating a private right of

action under ACAA, but these bills have never passed. See Segalman v. Sw. Airlines

Co., 895 F.3d at 1229, fn. 14.3 As such, Counts 1 and 2 of Plaintiff’s Complaint

should be dismissed.

               2.    Count 3

        Plaintiff further argues that he can base or derive a cause of action under §


2
 See Stokes v. Sw. Airlines, 887 F.3d at 202, fn. 1 (summarizing district court
opinions also holding no private right of action under ACAA).
3
    Other bills, HR 1696 and S 642, were introduced in 2021 but have not become law.

                                          6
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 7 of 12 PageID 956




44702 of the Federal Aviation Act because requiring face masks designed to guard

against COVID-19 transmission, in Plaintiff’s view, violates air carriers’ duty to

provide air service to the highest degree of safety. Doc. 1, p. 2 and ¶¶ 356, 423-24.

He adds that the safety threat stems in part from recalcitrant passengers inciting

violence over their opposition to masking. Id. and ¶ 198-99. He blames the airlines

and mask mandates – not the unruly passengers -- for passengers’ rage and violent

behavior. Id. ¶¶ 199, 203. He advances this “safety duty” theory (that requiring

masks breaches carriers’ duty to provide service to the highest possible degree of

safety) even though he also alleges that Spirit was following the very same federal

safety standards that Plaintiff is challenging in a separate lawsuit against the federal

agencies. See id. at ¶¶ 206-07.

      Setting aside the questionable reasoning underlying Plaintiff’s contentions,

Plaintiff also lacks a private cause of action under this vehicle. Consistent with

courts’ treatment of the ACAA, “49 U.S.C. § 44702, does not establish an implied

right of action against other private parties in federal court. Quite the contrary, this

statute simply defines the authority of the FAA [Federal Aviation Administration]

to issue various types of certificates.” Dougherty v. Advanced Wings, LLC, 2013 WL

12178609, *6 (M.D. Pa. July 17, 2013) (applying Sandoval analysis also followed

in Love, supra), report and rec. adopted by 2013 WL 12180595 (M.D. Pa. Aug. 7,



                                           7
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 8 of 12 PageID 957




2013);4 see also Buck v. American Airlines, Inc., 476 F.3d 29, 33-34 (1st Cir. 2007)

(affirming dismissal; no implied private right of action under Federal Aviation Act

or regulations for aggrieved passengers); Bonano v. E. Caribbean Airline Corp., 365

F.3d 81, 86 (1st Cir. 2004) (no private right of action under Federal Aviation Act or

FAA regulations); G.S. Rasmussen & Assocs. v. Kalitta Flying Serv., 958 F.2d 896,

901-02 (9th Cir. 1992), cert. denied 508 U.S. 959 (1993) (no implied private right

of action – in intellectual property context -- under the Federal Aviation Act);

Montauk-Caribbean Airways, Inc. v. Hope, 784 F.2d 91, 97 (2d Cir. 1986), cert.

denied, 479 U.S. 872 (1986) (no implied private right of action generally under

Federal Aviation Act or under § 1349(a)); Wolf v. Trans World Airlines, 544 F.2d

134, 136-38 (3d Cir. 1976), cert. denied, U.S. 915 (1977) (no implied right of private

action under Federal Aviation Act on consumer claims); Lynda v. Jetblue Airways

Corp., 2020 U.S. Dist. LEXIS 102575 *5 (E.D.N.Y. June 11, 2020) (no implied

private right of action under Federal Aviation Act for passenger; granted motion to

dismiss claim under Rule 12(b)(6)); Conservation Force v. Delta Air Lines, Inc., 190



4
  As the court in Dougherty observed, “private rights of action should rarely be
implied where a statute’s core function is to furnish directives to a federal agency.”
Id. at *6. “Moreover, the [Federal Aviation] Act, fairly read, comprises a general
regulation of activities and does not focus on a benefited class. Such a regime is
precisely ‘the kind of general ban which carries with it no implication of an intent to
confer rights on a particular class of persons.’” Id. (quoting California v. Sierra
Club, 451 U.S. 287, 294 (1981)).

                                           8
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 9 of 12 PageID 958




F. Supp.3d 606, 617-18 (N.D. Tex. 2016), aff’d 682 Fed. Appx. 310 (5th Cir. 2017)

(dismissing passenger suit challenging airline policy, holding no private right of

action under Federal Aviation Act); Spinner v. Verbridge, 125 F. Supp. 2d 45, 47

(E.D.N.Y. 2000) (certification provisions of FAA create neither an express nor an

implied right of action).

V.    CONCLUSION

      Accordingly, Spirit Airlines, respectfully request that Plaintiff’s Complaint be

dismissed in its entirety and award all other relief as necessary and equitable.

                   LOCAL RULE 3.01(G) CERTIFICATION

      Pursuant to Local Rule 3.01(g), counsel for Spirit Airlines, Inc., Miguel A.

Morel, certifies that on August 20, 2021, he conferred with Plaintiff, Lucas Wall,

and with counsel for the other defendants via telephone and email. Mr. Wall objects

to the relief requested in this Motion. The other defendants advised that they support

the relief requested in this Motion.




                                          9
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 10 of 12 PageID 959




 Dated: August 23, 2021                          Respectfully submitted,

                                                 LITTLER MENDELSON, P.C.

                                                 /s/ Miguel A. Morel
                                                 Miguel A. Morel
                                                 Florida Bar No. 89163
                                                 Email: mamorel@littler.com
                                                 Wells Fargo Center
                                                 333 S.E. 2nd Avenue, Suite 2700
                                                 Miami, Florida 33131
                                                 Telephone: (305) 400-7500
                                                 Facsimile: (305) 603-2552
                                                 Counsel for Defendant,
                                                 Spirit Airlines, Inc.

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of August 2021, I electronically

 filed the foregoing document with the Clerk of the Court using the CM/ECF system,

 which will serve a notice of electronic filing to all parties of record.

                                                 BY: /s/ Miguel Morel
                                                         Miguel Morel




                                            10
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 11 of 12 PageID 960




                                SERVICE LIST

 Plaintiff, Pro Se                          Counsel for Defendant,
 Lucas Wall                                 Spirit Airlines
 435 10th St NE                             Miguel A. Morel, Esq.
 Washington, DC 20002                       LITTLER MENDELSON, P.C.
 Tel. 202-351-1735                          Wells Fargo Center
 Email: lucas.wall@yahoo.com                333 S.E. 2nd Avenue, Suite 2700
                                            Miami, Florida 33131-2187
                                            Tel. 305.400.7500
                                            Email: mamorel@littler.com

 Counsel for Defendants,                    Counsel for Defendants,
 Frontier Airlines and Allegiant Air        Alaska Airlines, Delta Air Lines,
 Kyle Dudek, Esq.                           JetBlue Airways and Southwest
 William Boltrek, III, Esq.                 Maurice J. Baumgarten, Esq.
 HENDERSON, FRANKLIN,                       Roberto A. Torricella, Jr., Esq.
 STARNES & HOLT, PA                         TORRICELLA LAW, PLLC
 1715 Monroe St                             4551 Ponce de Leon Blvd
 PO Box 280                                 Coral Gables, FL 33134
 Ft. Myers, FL 33902                        Tel. 305.904.4982
 Tel: 239.344.1237                          Email: maurice@torricellalaw.com
 Email: kyle.dudek@henlaw.com                      robert@torricellalaw.com
        William.BoltrekIII@henlaw.com
                                            Milton Roy Goldberg, Esq.
 Brian T. Maye, Esq.                        (Admitted Pro Hac Vice)
 (Pro Hac Vice Admission Pending)           STINSON LLP
 ADLER MURPHY &                             1775 Pennsylvania Avenue NW,
 MCQUILLEN LLP                              Suite 800
 20 S. Clark Street, Suite 2500             Washington, DC 20006
 Chicago, Illinois 60603                    Tel. 202.728.3005
 Tel. 312.345.0700                          Email: roy.goldberg@stinson.com
 Email: bmaye@amm-law.com




                                       11
Case 6:21-cv-01008-PGB-DCI Document 45 Filed 08/23/21 Page 12 of 12 PageID 961




                                           Counsel for Defendant,
                                           JetBlue Airways
                                           Suzanne E. Gilbert
                                           HOLLAND & KNIGHT, LLP
                                           200 S Orange Ave - Ste 2600
                                           Orlando, FL 32801
                                           Tel. 407.425.8500
                                           Email: suzanne.gilbert@hklaw.com




                                      12
